Citation Nr: 0505713	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and again from April 1950 to April 1953.  He died in 
October 1999.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2002, a hearing was held before the undersigned 
Veterans Law Judge sitting at the St. Petersburg RO.  


FINDINGS OF FACT

1.  The veteran died in October 1999, at the age of 68 years.  

2.  The veteran's certificate of death lists his immediate 
cause of death as cardiopulmonary arrest, due to (or as a 
consequence of) cerebrovascular accident.

3.  At the time of the veteran's death, service-connection 
was in effect for a total left knee replacement, evaluated as 
60 percent disabling, status post frostbite involving the 
hands with increased sensory loss, evaluated as 30 percent 
disabling, status post frostbite involving the right foot, 
evaluated as 20 percent disabling, status post frostbite 
involving the left foot, evaluated as 20 percent disabling, 
alopecia, evaluated as 10 percent disabling, malaria, 
evaluated as noncompensable, and a scar of the left knee, 
also evaluated as noncompensable.  Combined, his service-
connected disabilities were evaluated as 90 percent disabling 
at the time of his death.  Further, individual 
unemployability was in effect from December 24, 1996.            

4.  Neither a cardiopulmonary disorder nor a cerebrovascular 
condition were shown during active service, nor are either 
shown to be of service origin or to have been caused by or as 
a result of the veteran's service-connected disorders.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The 
appellant was informed of this change in the law by an April 
2001 letter from the RO.       

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, the April 2001 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection.  In addition, 
the April 2001 letter informed her that VA needed to know the 
name of the person, agency, or company who had relevant 
records, the address of the person, agency, or company, the 
approximate time frame covered by the records, and the 
conditions treated.  Finally, the statement of the case, 
issued in June 2000, listed 38 C.F.R. § 3.312, which sets 
forth when the death of a veteran will be considered as 
having been due to a service-connected disability.           

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the April 2001 RO letter informed the appellant that 
VA's statutory duty to assist included making reasonable 
efforts to help get such things as medical records, 
employment records, or records from other federal agencies.  
She was informed that she must provide VA with enough 
information about such records to allow VA to request them 
from the person or agency that possessed them.  Additionally, 
the letter stated that VA would assist her by getting a 
medical opinion if it was decided that it was necessary to 
make a decision on the claim.  Such was determined in the 
instant matter and an independent medical expert opinion was 
rendered in this matter in February 2004.  

In addition, the statement of the case (SOC) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
her to obtain relevant records necessary to substantiate her 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, she 
was notified that VA would obtain his service medical records 
and other relevant records pertaining to his active duty that 
are held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which she 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the SOC included the 
language of 38 C.F.R. § 3.159(b)(1).  Thus, the April 2001 RO 
letter, combined with the SOC, complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

The appellant's claim is for entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died in October 1999, at the age of 68.  The veteran's 
certificate of death lists his immediate cause of death as 
cardiopulmonary arrest, due to (or as a consequence of) 
cerebrovascular accident (CVA).  There was no autopsy 
performed.  

At the time of his death, the veteran was service-connected 
for a total left knee replacement, evaluated as 60 percent 
disabling, status post frostbite involving the hands with 
increased sensory loss, evaluated as 30 percent disabling, 
status post frostbite involving the feet with increased 
sensory loss, evaluated as 30 percent disabling, status post 
frostbite involving the right foot, evaluated as 20 percent 
disabling, status post frostbite involving the left foot, 
evaluated as 20 percent disabling, alopecia, evaluated as 10 
percent disabling, malaria, evaluated as noncompensable, and 
a scar of the left knee, also evaluated as noncompensable.  
Further, individual unemployability was in effect from 
December 24, 1996.                The appellant stated in her 
claim that poor blood circulation accelerated her husband's 
death.  More specifically, she believes that the veteran's 
service-connected frostbite caused peripheral vascular 
disease (PVD), which in turn resulted in the cerebrovascular 
accident (stroke).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Cardiovascular disease, brain hemorrhage, or brain thrombosis 
which manifests itself to a degree of 10 percent or more 
within one year from separation from active service may be 
service connected even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1133 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2004).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2004).

The veteran's service medical records are negative for a 
diagnosis of any cardiopulmonary or vascular condition.

VA examination reports in April and August 1981 noted 
varicose veins of the legs.  A May 1985 VA examination report 
noted left leg varicose veins and a February 1986 VA 
examination report noted pain in the veins of the left leg.  
In November 1986 the veteran underwent a stripping and 
ligation of varicose veins of the left lower extremity.  A 
1994 medical report listed a diagnosis of diabetes mellitus, 
oral hypoglycemic failure.  

An MRI of the brain in January 1996 revealed multiple 
abnormal signals along the paravertebral area consistent with 
small end artery disease.  There was no visible large 
infarct.  There was evidence of cortical atrophy.  

VA discharge summaries in May 1996 and May 1997 noted 
discharge diagnoses of, inter alia, hypertension and insulin-
dependent diabetes.  

VA medical records show that the veteran was hospitalized 
from June 30, 1999 to August 5, 1999.  The discharge summary 
listed the reason for hospitalization as right toe gangrene 
for six weeks.  The discharge diagnoses were right foot 
ischemia, status post iliac stenting and right leg 
profundoplasty, right groin wound dehiscence, and hemolytic 
anemia.  Upon his admission, EKG noted the veteran was in 
atrial fibrillation with a rapid response.  He was found to 
have a right superficial femoral artery occlusion that was 
proximal.  On July 5, the veteran had a right fem/pop 
procedure.  On July 7, he was noted to be in atrial 
fibrillation with a rapid response.  On July 8, his systolic 
blood pressure was 210 to 205.  He was ruled out for 
myocardial infarction.  On July 19, the veteran was noted to 
have a erythematous groin wound which was opened at the 
bedside.  Noninvasive vascular studies were ordered on July 
26.  Adequate maintenance of Coumadin was achieved the 
morning of August 5 and the veteran was discharged soon 
after.    

The veteran died on October [redacted], 1999.  The immediate cause of 
death listed was cardiopulmonary arrest, due to (or as a 
consequence of) cerebrovascular accident.  An autopsy was not 
performed.    

In an October 1999 letter, Dr. William Salazar stated that 
the veteran suffered from severe PVD and that a "possible 
contributing factor to his PVD was related to chronic effects 
of frostbite during the Korean War."  

In a January 2000 statement by Dr. Salazar, he stated that he 
had treated the veteran for severe PVD.  In a letter, dated 
in February 2000, he stated that there was a relationship 
between frostbite and PVD and that there was a clear 
relationship between arterial occlusion and PVD.  He stated 
further that it was as likely as not that embolus caused the 
CVA, which resulted in cardiopulmonary arrest.  However, Dr. 
Salazar also stated that the veteran suffered from medical 
conditions that may have contributed to his PVD, such as 
diabetes mellitus and hyperlipidemia.  He also noted that the 
veteran suffered from atrial fibrillation/congestive heart 
failure which may have been contributing factors in the 
development of his stroke.   

In September 2002, a hearing was held before the undersigned 
Veterans Law Judge at the St. Petersburg RO.  The appellant 
stated that the veteran suffered from poor circulation.  She 
also stated that his ankles and feet often swelled, which she 
reported began in the 1980's.    

In February 2004, the Board obtained an independent medical 
expert opinion from Dr. Deborah Williams of Howard University 
Hospital, an Associate Professor of Medicine in the Division 
of Cardiovascular Diseases.  She was asked to furnish 
opinions with respect to the following questions: (1) Is it 
as least as likely as not that the service-connected 
frostbite caused peripheral vascular disease (PVD)?; and (2) 
If there was such a relationship, is it at least as likely as 
not that the PVD associated with the service-connected 
frostbite resulted in an embolus causing the veteran's death?  

Dr. Williams noted in her opinion that the veteran had 
longstanding diabetes and hypercholesterolemia and that his 
blood sugars were uncontrolled on most office visits.  She 
stated further that the above-mentioned conditions were 
common causes for the development of vascular disease 
including atherosclerosis in the lower extremities 
(peripheral vascular disease), heart (heart attacks), and 
brain (CVA's).  She reported the problems related to 
frostbite include gangrene and loss of limbs and that the 
chronic problems associated with frostbite are related to a 
neuropathy which tends to be chronic and difficult to treat.  
She stated that there was no data implicating frostbite in 
the long-term development of PVD.  Most significantly, it was 
stated, diabetes and hypercholesterolemia are well known 
causes for PVD and were the cause of the veteran's PVD.  Dr. 
Williams also noted that the veteran had a history of atrial 
fibrillation and that the major complication of atrial 
fibrillation is the development of strokes.  She stated 
further that atrial fibrillation occurs most in patients with 
heart disease and that heart disease occurs most often in 
patients with diabetes.  She noted that often the heart 
disease is silent, i.e. no symptoms, and is often 
unrecognized.  Dr. Williams concluded that the veteran's 
cause of death was stroke most likely secondary to atrial 
fibrillation and stated that there is no association of 
frostbite, particularly frostbite occurring nearly 50 years 
before, to the development of PVD and/or stroke.  She stated 
further, that any attempts to relate the frostbite to the 
terminal event were unfounded based on available scientific 
evidence.  Additionally, she stated that if an embolus, or 
rather thrombus, had developed in the extremities, i.e. legs, 
it would not have developed secondary to frostbite.  It was 
stated that the only clots which travel to the brain are 
those which originate in the heart or neck.     

The Board notes that the appellant signed a waiver, received 
in September 2004, of agency of original jurisdiction 
consideration of the above-discussed independent medical 
expert opinion.  

Based on the foregoing, the Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.  The service medical records do not show that he 
developed any cardiopulmonary or vascular condition during 
service.  
Indeed, the Board notes that there is no evidence of a 
cardiopulmonary or vascular condition during the veteran's 
service or for many years thereafter.  The Board acknowledges 
that in his February 2000 letter Dr. Salazar stated that that 
there was a relationship between frostbite and PVD and that 
there was a clear relationship between arterial occlusion and 
PVD.  He stated further that it was as likely as not that 
embolus caused the CVA, which resulted in cardiopulmonary 
arrest.  However, he also stated that the veteran suffered 
from other medical conditions that may have contributed to 
his PVD, such as diabetes mellitus and hyperlipidemia.  He 
also noted that the veteran suffered from atrial 
fibrillation/congestive heart failure which may have been 
contributing factors in the development of his stroke.  In 
His October 1999 letter, he stated that a "possible 
contributing factor to his PVD was related to chronic effects 
of frostbite during the Korean War."  The Board finds Dr. 
Salazar's statements are equivocal and speculative.  Service 
connection may not be based on a resort to speculation.  See 
38 C.F.R. § 3.102 (2004).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
in-service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  

Further it is noted that there is no indication that Dr. 
Salazar had the benefit of reviewing the veteran's claims 
folder when rendering his opinions.  See Wilson v. Derwinski, 
2 Vet. App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

On the other hand, the independent medical expert opinion 
rendered by Dr. Williams in February 2004, was, indeed, based 
upon on a review of the veteran's claims folder.  She 
reported the problems related to frostbite include gangrene 
and loss of limbs and that the chronic problems associated 
with frostbite are related to a neuropathy which tends to be 
chronic and difficult to treat.  She stated that there was no 
data implicating frostbite in the long-term development of 
PVD.  Most significantly, it was stated, diabetes and 
hypercholesterolemia are well known causes for PVD and were 
the cause of the veteran's PVD.  Dr. Williams also noted that 
the veteran had a history of atrial fibrillation and that the 
major complication of atrial fibrillation is the development 
of strokes.  She stated further that atrial fibrillation 
occurs most in patients with heart disease and that heart 
disease occurs most often in patients with diabetes.      

Dr. Williams concluded that the veteran's cause of death was 
stroke most likely secondary to atrial fibrillation and 
stated that there is no association of frostbite, 
particularly frostbite occurring nearly 50 years before, to 
the development of PVD and/or stroke.  She stated further, 
that any attempts to relate the frostbite to the terminal 
event were unfounded based on available scientific evidence.  
Additionally, she stated that if an embolus, or rather 
thrombus, had developed in the extremities, i.e. legs, it 
would not have developed secondary to frostbite.  It was 
stated that the only clots which travel to the brain are 
those which originate in the heart or neck.  The Board finds 
Dr. Williams report more persuasive than Dr. Salazar because 
Dr. Salazar's opinions contain a number of speculative 
elements, whereas Dr. Williams' report definitively stated 
that any attempts to relate the frostbite to the terminal 
event were unfounded based on available scientific evidence.  
Furthermore, the Board reiterates that Dr. Williams had the 
benefit of reviewing the veteran's claims folder, whereas Dr. 
Salazar did not.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  

In reaching this decision the Board considered the 
appellant's arguments in support of her assertion that the 
veteran's death was caused or hastened due to his service or 
a service-connected condition.  However, the appellant, as a 
layperson untrained in the field of medicine, is not 
competent to offer an opinion on such matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments 
do not provide a factual predicate upon which compensation 
may be granted. 

In reaching this decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
  



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


